


EXHIBIT 10.1


BIOCRYST PHARMACEUTICALS, INC.


1991 STOCK OPTION PLAN


AMENDED AND RESTATED EFFECTIVE MARCH 8, 2004


ARTICLE ONE


GENERAL PROVISIONS


I. PURPOSES OF THE PLAN

                           A. This 1991 Stock Option Plan (the “Plan”) is
intended to promote the interests of BioCryst Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), by providing a method whereby (i) key employees
(including officers and directors) of the Company (or its parent or subsidiary
corporations) who are responsible for the management, growth and financial
success of the Company (or any parent or subsidiary corporations), (ii)
non-employee members of the board of directors of the Company (or any parent or
subsidiary corporations) and (iii) consultants and other independent contractors
who provide valuable services to the Company (or any parent or subsidiary
corporations) may be offered the opportunity to acquire a proprietary interest,
or otherwise increase their proprietary interest, in the Company as an incentive
for them to remain in the service of the Company (or any parent or subsidiary
corporations).

                           B. For purposes of the Plan, the following provisions
shall be applicable in determining the parent and subsidiary corporations of the
Company:


                                           - Any corporation (other than the
Company) in an unbroken chain of corporations ending with the Company shall be
considered to be a parent corporation of the Company, provided each such
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.


                                           - Each corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company shall
be considered to be a subsidiary of the Company, provided each such corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.



II. STRUCTURE OF THE PLAN

                           A. Stock Programs. The Plan shall be divided into two
separate components: the Discretionary Option Grant Program specified in Article
Two and the Automatic Option Grant Program specified in Article Three. Under the
Discretionary Option Grant Program, eligible individuals may, at the discretion
of the Plan Administrator, be granted options to purchase shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”) in
accordance with the provisions of Article Two. Under the Automatic Option Grant
Program, certain non-employee members of the Board will automatically receive a
special one-time option grant as well as periodic option grants to purchase
shares of Common Stock in accordance with the provisions of Article Three.

                           B. General Provisions. Unless the context clearly
indicates otherwise, the provisions of Articles One and Four of the Plan shall
apply to both the Discretionary Option Grant Program and the Automatic Option
Grant Program and shall accordingly govern the interests of all individuals
under the Plan.

25

--------------------------------------------------------------------------------



III. ADMINISTRATION OF THE PLAN

                           A. A committee of two (2) or more non-employee Board
members appointed by the Board (the “Primary Committee”) shall have sole and
exclusive authority to administer the Discretionary Option Grant Program with
respect to Section 16 Insiders. For purposes of this Section, a Section 16
Insider shall mean an officer or director of the Company subject to the
short-swing profit liabilities of Section 16 of the Securities Exchange Act of
1934 (the “1934 Act”).

                           B. Administration of the Discretionary Option Grant
Program with respect to all other persons eligible to participate in that
program may, at the Board’s discretion, be vested in the Primary Committee or
another committee of two (2) or more non-employee Board members appointed by the
Board (the “Secondary Committee”), or the Board may retain the power to
administer that program with respect to all such persons.

                           C. Members of the Primary Committee and any Secondary
Committee shall serve for such period of time as the Board may determine and
shall be subject to removal by the Board at any time.

                           D. Each Plan Administrator (whether the Primary
Committee, the Board or the Secondary Committee) shall, within the scope of its
administrative functions under the Plan, have full power and authority (subject
to the express provisions of the Plan) to establish such rules and regulations
as it may deem appropriate for the proper administration of the Plan and to make
such determinations under the Plan and any outstanding option as it may deem
necessary or advisable. Decisions of the Plan Administrator within the scope of
its administrative functions under the Plan shall be final and binding on all
parties with an interest in any outstanding option under the Plan.

                           E. Administration of the Automatic Option Grant
Program shall be self-executing in accordance with the express terms and
conditions of Article Three, and the Committee shall exercise no discretionary
functions under that program.


IV. ELIGIBILITY FOR OPTION GRANTS

                           A. The persons eligible to participate in the
Discretionary Option Grant Program under Article Two of the Plan shall be
limited to the following:


                                           (i) officers and other key employees
of the Company (or its parent or subsidiary corporations) who render services
which contribute to the management, growth and financial success of the Company
(or its parent or subsidiary corporations);


                                           (ii) those consultants or independent
contractors who provide valuable services to the Company (or its parent or
subsidiary corporations); and


                                           (iii) non-employee members of the
Board (or the board of directors of its parent or subsidiary corporations).


                           B. Only Board members who are not employees at the
time of the grant shall be eligible to receive automatic option grants pursuant
to the provisions of Article Three.

                           C. The Plan Administrator shall have full authority
to determine which eligible individuals are to receive option grants under the
Discretionary Option Grant Program, the number of shares to be covered by each
such grant, whether the granted option is to be an incentive stock option
(“Incentive Option”) which satisfies the requirements of Section 422 of the
Internal Revenue Code or a non-statutory option not intended to meet such
requirements, the time or times at which each such option is to become
exercisable, and the maximum term for which the option is to remain outstanding.


V. STOCK SUBJECT TO THE PLAN

                           A. Shares of the Company’s Common Stock shall be
available for issuance under the Plan and shall be drawn from either the
Company’s authorized but unissued shares of Common Stock or from reacquired
shares of Common Stock, including shares repurchased by the Company on the open
market. The maximum number of shares of Common Stock which may be issued over
the term of the Plan shall not exceed 5,600,000 shares, subject to adjustment
from time to time in accordance with the provisions of this Section V. Such
authorized share reserve includes (i) the increase of 500,000 shares of Common
Stock authorized by the Board on February 8, 1994; (ii) the increase of 500,000
shares of Common Stock authorized by the Board on March 16, 1995; (iii) the
increase of 1,000,000 shares of Common Stock authorized by the Board on March 4,
1997; (iv) the increase of 400,000 shares of Common Stock authorized by the
Board on March 1, 1999; (v) the increase of 1,200,000 shares of Common Stock
authorized by the Board on March 6, 2000; and (vi) the increase of 1,000,000
shares of Common Stock authorized by the Board on March 8, 2004 subject to
stockholder approval at the 2004 Annual Stockholders Meeting.

26

--------------------------------------------------------------------------------


                           B. In no event shall the number of shares of Common
Stock for which any one individual participating in the Plan may be granted
stock options exceed 1,500,000 shares over the term of the Plan. For purposes of
such limitation, however, no stock options granted prior to the date the Common
Stock was first registered under Section 12 of the 1934 Act (the “Section 12(g)
Registration Date”) shall be taken into account.

                           C. Should an outstanding option under this Plan
expire or terminate for any reason prior to exercise in full, the shares subject
to the portion of the option not so exercised shall be available for subsequent
option grant under the Plan. Unvested shares issued under the Plan and
subsequently repurchased by the Corporation, at the original issue price paid
per share, pursuant to the Corporation’s repurchase rights under the Plan shall
be added back to the number of shares of Common Stock reserved for issuance
under the Plan and shall accordingly be available for reissuance through one or
more subsequent option grants under the Plan. However, should the exercise price
of an outstanding option under the Plan be paid with shares of Common Stock or
should shares of Common Stock otherwise issuable under the Plan be withheld by
the Company in satisfaction of the withholding taxes incurred in connection with
the exercise of an outstanding option under the Plan, then the number of shares
of Common Stock available for issuance under the Plan shall be reduced by the
gross number of shares for which the option is exercised, and not by the net
number of shares of Common Stock actually issued to the option holder.

                           D. In the event any change is made to the Common
Stock issuable under the Plan by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without receipt of
consideration, then appropriate adjustments shall be made to (i) the maximum
number and/or class of securities issuable under the Plan, (ii) the maximum
number and/or class of securities for which any one individual participating in
the Plan may be granted stock options under the Plan from and after the
Section 12(g) Registration Date, (iii) the number and/or class of securities and
price per share in effect under each outstanding option under the Plan, and
(iv) the number and/or class of securities for which automatic option grants are
subsequently to be made per non-employee Board member under the Automatic Option
Grant Program. The purpose of such adjustments to the outstanding options shall
be to preclude the enlargement or dilution of rights and benefits under such
options.

27

--------------------------------------------------------------------------------


ARTICLE TWO
DISCRETIONARY OPTION GRANT PROGRAM


I. TERMS AND CONDITIONS OF OPTIONS

                           Options granted pursuant to this Article Two shall be
authorized by action of the Plan Administrator and may, at the Plan
Administrator’s discretion, be either Incentive Options or non-statutory
options. Individuals who are not Employees may only be granted non-statutory
options under this Article Two. Each option granted shall be evidenced by one or
more instruments in the form approved by the Plan Administrator. Each such
instrument shall, however, comply with the terms and conditions specified below,
and each instrument evidencing an Incentive Option shall, in addition, be
subject to the applicable provisions of Section II of this Article Two.

                           A. Option Price.

                                         1. The option price per share shall be
fixed by the Plan Administrator. In no event, however, shall the option price
per share be less than one hundred percent (100%) of the fair market value per
share of Common Stock on the date of the option grant.

                                         2. The option price shall become
immediately due upon exercise of the option and shall, subject to the provisions
of Section V of this Article Two and the instrument evidencing the grant, be
payable as follows:

                                           - full payment in cash or check drawn
to the Company’s order;


                                           - full payment in shares of Common
Stock held by the optionee for the requisite period necessary to avoid a charge
to the Company’s earnings for financial reporting purposes and valued at fair
market value on the Exercise Date (as such term is defined below);


                                           - full payment through a combination
of shares of Common Stock held by the optionee for the requisite period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes and valued at fair market value on the Exercise Date and cash or cash
equivalent; or


                                           - full payment through a
broker-dealer sale and remittance procedure pursuant to which the optionee (I)
shall provide irrevocable written instructions to a designated brokerage firm to
effect the immediate sale of the purchased shares and remit to the Company, out
of the sale proceeds available on the settlement date, sufficient funds to cover
the aggregate option price payable for the purchased shares plus all applicable
Federal and State income and employment taxes required to be withheld by the
Company in connection with such purchase and (II) shall provide written
directives to the Company to deliver the certificates for the purchased shares
directly to such brokerage firm in order to complete the sale transaction.


                           For purposes of this subparagraph 2, the Exercise
Date shall be the date on which written notice of the option exercise is
delivered to the Corporation. Except to the extent the sale and remittance
procedure is utilized in connection with the exercise of the option, payment of
the option price for the purchased shares must accompany such notice.

                           3. The fair market value per share of Common Stock on
any relevant date under the Plan shall be determined in accordance with the
following provisions:

                                           - If the Common Stock is not at the
time listed or admitted to trading on any national securities exchange but is
traded in the over-the-counter market, the fair market value shall be the mean
between the highest bid and lowest asked prices (or, if such information is
available, the closing selling price) per share of Common Stock on the date in
question in the over-the-counter market, as such prices are reported by the
National Association of Securities Dealers through the Nasdaq National Market or
any successor system. If there are no reported bid and asked prices (or closing
selling price) for the Common Stock on the date in question, then the mean
between the highest bid price and lowest asked price (or the closing selling
price) on the last preceding date for which such quotations exist shall be
determinative of fair market value.


28

--------------------------------------------------------------------------------


                                           - If the Common Stock is at the time
listed or admitted to trading on any national securities exchange, then the fair
market value shall be the closing selling price per share of Common Stock on the
date in question on the securities exchange determined by the Plan Administrator
to be the primary market for the Common Stock, as such price is officially
quoted in the composite tape of transactions on such exchange. If there is no
reported sale of Common Stock on the exchange on the date in question, then the
fair market value shall be the closing selling price on the exchange on the last
preceding date for which such quotation exists.


                                           - If the Common Stock is at the time
neither listed nor admitted to trading on any securities exchange nor traded in
the over-the-counter market, then the fair market value shall be determined by
the Plan Administrator after taking into account such factors as the Plan
Administrator shall deem appropriate.


                           B. Term and Exercise of Options.

                                         Each option granted under this Article
Two shall be exercisable at such time or times, during such period, and for such
number of shares as shall be determined by the Plan Administrator and set forth
in the instrument evidencing the option grant. No such option, however, shall
have a maximum term in excess of ten (10) years from the grant date. During the
lifetime of the optionee, the option, together with any stock appreciation
rights pertaining to such option, shall be exercisable only by the optionee and
shall not be assignable or transferable by the optionee except for a transfer of
the option by will or by the laws of descent and distribution following the
optionee’s death. However, the Plan Administrator shall have the discretion to
provide that a non-statutory option may, in connection with the optionee’s
estate plan, be assigned in whole or in part during the optionee’s lifetime
either as (i) as a gift to one or more members of optionee’s immediate family,
to a trust in which optionee and/or one or more such family members hold more
than fifty percent (50%) of the beneficial interest or an entity in which more
than fifty percent (50%) of the voting interests are owned by optionee and/or
one or more such family members, or (ii) pursuant to a domestic relations order.
The assigned portion shall be exercisable only by the person or persons who
acquire a proprietary interest in the option pursuant to such assignment. The
terms applicable to the assigned portion shall be the same as those in effect
for this option immediately prior to such assignment and shall be set forth in
such documents issued to the assignee as the Plan Administrator may deem
appropriate.

                           C. Termination of Service.

                                         1. Except to the extent otherwise
provided pursuant to Section VI of this Article Two, the following provisions
shall govern the exercise period applicable to any options held by the optionee
at the time of cessation of Service or death.

                                           - Should the optionee cease to remain
in Service for any reason other than death or permanent disability, then the
period for which each outstanding option held by such optionee is to remain
exercisable shall be limited to the three (3)-month period following the date of
such cessation of Service. However, should optionee die during the three
(3)-month period following his or her cessation of service, the personal
representative of the optionee’s estate or the person or persons to whom the
option is transferred pursuant to the optionee’s will or in accordance with the
laws of descent and distribution shall have a twelve (12)-month period following
the date of the optionee’s death during which to exercise such option.


                                           - In the event such Service
terminates by reason of permanent disability (as defined in Section 22(e)(3) of
the Internal Revenue Code), then the period for which each outstanding option
held by the optionee is to remain exercisable shall be limited to the twelve
(12)-month period following the date of such cessation of Service.


29

--------------------------------------------------------------------------------


                                           - Should the optionee, after
completing five (5) full years of service, die while in Service, then the
exercisability of each of his or her outstanding options shall automatically
accelerate so that each such option shall become fully exercisable with respect
to the total number of shares of Common Stock at the time subject to such option
and may be exercised for all or any portion of such shares. The personal
representative of the optionee’s estate or the person or persons to whom the
option is transferred pursuant to the optionee’s will or in accordance with the
laws of descent and distribution shall have a twelve (12)-month period following
the date of the optionee’s death during which to exercise such option.


                                           - In the event such service
terminates by reason of death prior to the optionee obtaining five (5) full
years of service, then the period for which each outstanding vested option held
by the optionee at the time of death shall be exercisable by the optionee’s
estate or the person or persons to whom the option is transferred pursuant to
the optionee’s will shall be limited to the twelve (12)-month period following
the date of the optionee’s death.


                                           - Under no circumstances, however,
shall any such option be exercisable after the specified expiration date of the
option term.


                                           - Each such option shall, during such
limited exercise period, be exercisable for any or all of the shares for which
the option is exercisable on the date of the optionee’s cessation of Service.
Upon the expiration of such limited exercise period or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
exercisable. However, each outstanding option shall immediately terminate and
cease to remain outstanding, at the time of the optionee’s cessation of Service,
with respect to any shares for which the option is not otherwise at that time
exercisable or in which the optionee is not otherwise vested.


                                           - Should (i) the optionee’s Service
be terminated for misconduct (including, but not limited to, any act of
dishonesty, willful misconduct, fraud or embezzlement) or (ii) the optionee make
any unauthorized use or disclosure of confidential information or trade secrets
of the Company or its parent or subsidiary corporations, then in any such event
all outstanding options held by the optionee under this Article Two shall
terminate immediately and cease to be exercisable.


                                         2. The Plan Administrator shall have
complete discretion, exercisable either at the time the option is granted or at
any time while the option remains outstanding, to permit one or more options
held by the optionee under this Article Two to be exercised, during the limited
period of exercisability provided under subparagraph 1 above, not only with
respect to the number of shares for which each such option is exercisable at the
time of the optionee’s cessation of Service but also with respect to one or more
subsequent installments of purchasable shares for which the option would
otherwise have become exercisable had such cessation of Service not occurred.

                                         3. For purposes of the foregoing
provisions of this Section I.C (and for all other purposes under the Plan):

                                           - The optionee shall be deemed to
remain in the Service of the Company for so long as such individual renders
services on a periodic basis to the Company (or any parent or subsidiary
corporation) in the capacity of an Employee, a non-employee member of the board
of directors or an independent consultant or advisor, unless the agreement
evidencing the applicable option grant specifically states otherwise.


                                           - The optionee shall be considered to
be an Employee for so long as such individual remains in the employ of the
Company or one or more of its parent or subsidiary corporations, subject to the
control and direction of the employer entity not only as to the work to be
performed but also as to the manner and method of performance.


30

--------------------------------------------------------------------------------


                           D. Stockholder Rights.

                                         An optionee shall have no stockholder
rights with respect to any shares covered by the option until such individual
shall have exercised the option and paid the option price for the purchased
shares.

                           E. Repurchase Rights.

                                         The shares of Common Stock acquired
upon the exercise of options granted under this Article Two may be subject to
repurchase by the Company in accordance with the following provisions:

                                           (a) The Plan Administrator shall have
the discretion to authorize the issuance of unvested shares of Common Stock
under this Article Two. Should the optionee cease Service while holding such
unvested shares, the Company shall have the right to repurchase any or all those
unvested shares at the option price paid per share. The terms and conditions
upon which such repurchase right shall be exercisable (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
shares) shall be established by the Plan Administrator and set forth in the
instrument evidencing such repurchase right.


                                           (b) All of the Company’s outstanding
repurchase rights shall automatically terminate, and all shares subject to such
terminated rights shall immediately vest in full, upon the occurrence of any
Corporate Transaction under Section III of this Article Two, except to the
extent: (i) any such repurchase right is expressly assigned to the successor
corporation (or parent thereof) in connection with the Corporate Transaction or
(ii) such termination is precluded by other limitations imposed by the Plan
Administrator at the time the repurchase right is issued.


                                           (c) The Plan Administrator shall have
the discretionary authority, exercisable either before or after the optionee’s
cessation of Service, to cancel the Corporation’s outstanding repurchase rights
with respect to one or more shares purchased or purchasable by the optionee
under this Discretionary Option Grant Program and thereby accelerate the vesting
of such shares in whole or in part at any time.



II. INCENTIVE OPTIONS

                           The terms and conditions specified below shall be
applicable to all Incentive Options granted under this Article Two. Incentive
Options may only be granted to individuals who are Employees of the Company.
Options which are specifically designated as “non-statutory” options when issued
under the Plan shall not be subject to such terms and conditions.

                             A. Dollar Limitation. The aggregate fair market
value (determined as of the respective date or dates of grant) of the Common
Stock for which one or more options granted to any Employee after December 31,
1986 under this Plan (or any other option plan of the Company or its parent or
subsidiary corporations) may for the first time become exercisable as incentive
stock options under the Federal tax laws during any one calendar year shall not
exceed the sum of One Hundred Thousand Dollars ($100,000). To the extent the
Employee holds two or more such options which become exercisable for the first
time in the same calendar year, the foregoing limitation on the exercisability
of such options as incentive stock options under the Federal tax laws shall be
applied on the basis of the order in which such options are granted. Should the
number of shares of Common Stock for which any Incentive Option first becomes
exercisable in any calendar year exceed the applicable One Hundred Thousand
Dollar ($100,000) limitation, then that option may nevertheless be exercised in
such calendar year for the excess number of shares as a non-statutory option
under the Federal tax laws.


                             B. 10% Stockholder. If any individual to whom an
Incentive Option is granted is the owner of stock (as determined under Section
424(d) of the Internal Revenue Code) possessing 10% or more of the total
combined voting power of all classes of stock of the Company or any one of its
parent or subsidiary corporations, then the option price per share shall not be
less than one hundred and ten percent (110%) of the fair market value per share
of Common Stock on the grant date, and the option term shall not exceed five (5)
years, measured from the grant date.


31

--------------------------------------------------------------------------------


                           Except as modified by the preceding provisions of
this Section II, the provisions of Articles One, Two and Four of the Plan shall
apply to all Incentive Options granted hereunder.


III. CORPORATE TRANSACTIONS/CHANGES IN CONTROL

                           A. In the event of any of the following
stockholder-approved transactions (a “Corporate Transaction”):

                                           (i) a merger or consolidation in
which the Company is not the surviving entity, except for a transaction the
principal purpose of which is to change the State of the Company’s
incorporation,


                                           (ii) the sale, transfer or other
disposition of all or substantially all of the assets of the Company in
liquidation or dissolution of the Company, or


                                           (iii) any reverse merger in which the
Company is the surviving entity but in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such merger,


                           then the exercisability of each option outstanding
under this Article Two shall automatically accelerate so that each such option
shall, immediately prior to the specified effective date for the Corporate
Transaction, become fully exercisable with respect to the total number of shares
of Common Stock at the time subject to such option and may be exercised for all
or any portion of such shares. However, an outstanding option under this Article
Two shall not so accelerate if and to the extent the acceleration of such option
is subject to other limitations imposed by the Plan Administrator at the time of
grant.

                           B. Immediately after the consummation of the
Corporate Transaction, all outstanding options under this Article Two shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation or its parent company.

                           C. Each outstanding option under this Article Two
which is assumed in connection with the Corporate Transaction or is otherwise to
continue in effect shall be appropriately adjusted, immediately after such
Corporate Transaction, to apply and pertain to the number and class of
securities which would have been issued to the option holder, in consummation of
such Corporate Transaction, had such person exercised the option immediately
prior to such Corporate Transaction. Appropriate adjustments shall also be made
to the option price payable per share, provided the aggregate option price
payable for such securities shall remain the same. In addition, the class and
number of securities available for issuance under the Plan following the
consummation of the Corporate Transaction shall be appropriately adjusted.

                           D. The grant of options under this Article Two shall
in no way affect the right of the Company to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

                           E. The exercisability of each outstanding option
under this Article Two shall automatically accelerate, and the Company’s
outstanding repurchase rights under this Article Two shall immediately terminate
upon the occurrence of a Change in Control.

                           F. For purposes of this Section III, a Change in
Control shall be deemed to occur in the event:

                                           (i) any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company)
directly or indirectly acquires beneficial ownership (within the meaning of Rule
13d-3 of the 1934 Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities pursuant
to a tender or exchange offer made directly to the Company’s stockholders; or


32

--------------------------------------------------------------------------------


                                           (ii) there is a change in the
composition of the Board over a period of twenty-four (24) consecutive months or
less such that a majority of the Board members (rounded up to the next whole
number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least
two-thirds of the Board members described in clause (A) who were still in office
at the time such election or nomination was approved by the Board.


                           G. All options accelerated in connection with the
Change in Control shall remain fully exercisable until the expiration or sooner
termination of the option term.

                           H. The portion of any Incentive Option accelerated
under this Section III in connection with a Corporate Transaction or Change in
Control shall remain exercisable as an incentive stock option under the Federal
tax laws only to the extent the dollar limitation of Section II of this Article
Two is not exceeded. To the extent such dollar limitation is exceeded, the
accelerated portion of such option shall be exercisable as a non-statutory
option under the Federal tax laws.


IV. STOCK APPRECIATION RIGHTS

                           A. Provided and only if the Plan Administrator
determines in its discretion to implement the stock appreciation right
provisions of this Section IV, one or more optionees may be granted the right,
exercisable upon such terms and conditions as the Plan Administrator may
establish, to surrender all or part of an unexercised option under this Article
Two in exchange for a distribution from the Company in an amount equal to the
excess of (i) the fair market value (on the option surrender date) of the number
of shares in which the optionee is at the time vested under the surrendered
option (or surrendered portion thereof) over (ii) the aggregate option price
payable for such vested shares.

                           B. No surrender of an option shall be effective
hereunder unless it is approved by the Plan Administrator. If the surrender is
so approved, then the distribution to which the optionee shall accordingly
become entitled under this Section IV may be made in shares of Common Stock
valued at fair market value on the option surrender date, in cash, or partly in
shares and partly in cash, as the Plan Administrator shall in its sole
discretion deem appropriate.

                           C. If the surrender of an option is rejected by the
Plan Administrator, then the optionee shall retain whatever rights the optionee
had under the surrendered option (or surrendered portion thereof) on the option
surrender date and may exercise such rights at any time prior to the later of
(i) five (5) business days after the receipt of the rejection notice or (ii) the
last day on which the option is otherwise exercisable in accordance with the
terms of the instrument evidencing such option, but in no event may such rights
be exercised more than ten (10) years after the date of the option grant.

                           D. One or more officers of the Company subject to the
short-swing profit restrictions of the Federal securities laws may, in the Plan
Administrator’s sole discretion, be granted limited stock appreciation rights in
tandem with their outstanding options under this Article Two. Upon the
occurrence of a Hostile Take-Over effected at any time after the Company’s
outstanding Common Stock is registered under Section 12(g) of the 1934 Act, the
officer shall have a thirty (30)-day period in which he or she may surrender any
outstanding options with such a limited stock appreciation right, to the extent
such option is at the time exercisable for fully vested shares of Common Stock.
The officer shall in return be entitled to a cash distribution from the Company
in an amount equal to the excess of (i) the Take-Over Price of the vested shares
of Common Stock at the time subject to each surrendered option (or surrendered
portion of such option) over (ii) the aggregate exercise price payable for those
vested shares. The cash distribution shall be made within five (5) days
following the date the option is surrendered to the Company, and neither the
approval of the Plan Administrator nor the consent of the Board shall be
required in connection with the option surrender and cash distribution. Any
unsurrendered portion of the option shall continue to remain outstanding and
become exercisable in accordance with the terms of the instrument evidencing
such grant.

                           E. For purposes of Section IV.D, the following
definitions shall be in effect:

                                           - A Hostile Take-Over shall be deemed
to occur in the event any person or related group of persons (other than the
Company or a person that directly or indirectly controls, is controlled by, or
is under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act, as
amended) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding securities pursuant to a
tender or exchange offer made directly to the Company’s stockholders which the
Board does not recommend such stockholders to accept.


33

--------------------------------------------------------------------------------


                                           - The Take-Over Price per share shall
be deemed to be equal to the greater of (a) the fair market value per share on
the option surrender date, as determined pursuant to the valuation provisions of
Section I.A.3 of this Article Two, or (b) the highest reported price per share
paid in effecting such Hostile Take-Over. However, if the surrendered option is
an Incentive Option, the Take-Over Price shall not exceed the clause (a) price
per share.


                           F. The shares of Common Stock subject to any option
surrendered for an appreciation distribution pursuant to this Section IV shall
not be available for subsequent option grant under the Plan.


V. LOANS OR GUARANTEE OF LOANS

                           The Plan Administrator may assist any optionee
(including any officer) in the exercise of one or more outstanding options under
this Article Two by (a) authorizing the extension of a loan to such optionee
from the Company, (b) permitting the optionee to pay the option price for the
purchased Common Stock in installments over a period of years or (c) authorizing
a guarantee by the Company of a third-party loan to the optionee. The terms of
any loan, installment method of payment or guarantee (including the interest
rate and terms of repayment) will be established by the Plan Administrator in
its sole discretion. Loans, installment payments and guarantees may be granted
without security or collateral (other than to optionees who are consultants or
independent contractors, in which event the loan must be adequately secured by
collateral other than the purchased shares), but the maximum credit available to
the optionee shall not exceed the sum of (i) the aggregate option price (less
par value) of the purchased shares plus (ii) any Federal, State and local income
and employment tax liability incurred by the optionee in connection with the
exercise of the option.


VI. EXTENSION OF EXERCISE PERIOD

                           The Plan Administrator shall have full power and
authority, exercisable either at the time the option is granted or at any time
while the option remains outstanding, to extend the period of time for which any
option granted under this Article Two is to remain exercisable following the
optionee’s cessation of Service or death from the limited period in effect under
Section I.C.1 of this Article Two to such greater period of time as the Plan
Administrator shall deem appropriate; provided, however, that in no event shall
such option be exercisable after the specified expiration date of the option
term.

34

--------------------------------------------------------------------------------



ARTICLE THREE
AUTOMATIC OPTION GRANT PROGRAM


I. ELIGIBILITY

Persons Eligible. The individuals eligible to receive automatic option grants
pursuant to the provisions of this Article Three program shall be (i) those
individuals who, on or after March 8, 2004, first become non-employee Board
members, whether through appointment by the Board or election by the Company’s
stockholders, or by continuing to serve as a Board member after ceasing to be
employed by the Company and (ii) those individuals serving as non-employee Board
members on March 8, 2004, including individuals who first became non-employee
Board members prior to March 8, 2004 or who have otherwise not been in the
employ of the Company. As used herein, a “non-employee” Board member is any
Board member who is not employed by the Company on the date in question.


II. TERMS AND CONDITIONS OF AUTOMATIC OPTION GRANTS

              A. Grants. On or after March 8, 2004, option grants shall be made
under this Article Three as follows:

                           1. Initial Grant. Each individual who first becomes a
non-employee Board member on or after March 8, 2004 through appointment by the
Board or by continuing to serve as a Board member after ceasing to be employed
by the Company, shall automatically be granted at the time of such initial
appointment or upon ceasing to be employed by the Company, a non-statutory stock
option to purchase a number shares of Common Stock equal to the product obtained
by multiplying (i) a fraction, the numerator of which is the number of months
(rounded to the nearest whole month) remaining between the date such Board
member first became a non-employee Board member and the next annual meeting date
of the stockholders of the Company and the denominator of which is 12 by (ii)
10,000 share of Common Stock of the Company, upon the terms and conditions of
this Article Three.

                           2. Annual Grants. Each individual who is elected to
serve as a non-employee Board member at, or who is to continue to serve as a
non-employee Board member following, each Annual Stockholders Meeting shall
automatically be granted an additional non-statutory stock option under this
Article Three, to acquire 10,000 shares of Common Stock, immediately following
each such Annual Stockholders Meeting.

              B. Exercise Price. The exercise price per share of each automatic
option grant made under this Article Three shall be equal to one hundred percent
(100%) of the fair market value per share of Common Stock on the automatic grant
date.

              C. Payment. The exercise price shall be payable in one of the
alternative forms specified below:

                           (i) full payment in cash or check made payable to the
Company’s order; or

                           (ii) full payment in shares of Common Stock held for
the requisite period necessary to avoid a charge to the Company’s reported
earnings and valued at fair market value on the Exercise Date (as such term is
defined below); or

                           (iii) full payment in a combination of shares of
Common Stock held for the requisite period necessary to avoid a charge to the
Company’s reported earnings and valued at fair market value on the Exercise Date
and cash or check payable to the Company’s order; or

                           (iv) full payment through a sale and remittance
procedure pursuant to which the non-employee Board member (I) shall provide
irrevocable written instructions to a designated brokerage firm to effect the
immediate sale of the purchased shares and remit to the Company, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares and shall (II)
concurrently provide written directives to the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale transaction.

              For purposes of this subparagraph C, the Exercise Date shall be
the date on which written notice of the option exercise is delivered to the
Company, and the fair market value per share of Common Stock on any relevant
date shall be determined in accordance with the provisions of Section I.A.(3) of
Article Two. Except to the extent the sale and remittance procedure specified
above is utilized for the exercise of the option, payment of the option price
for the purchased shares must accompany the exercise notice.

35

--------------------------------------------------------------------------------


              D. Option Term. Each automatic grant under this Article Three
shall have a term of ten (10) years measured from the automatic grant date.

              E. Exercisability.

                           1. Each initial automatic grant made pursuant to
Section II.A.1 of this Article Three shall vest over the period to the Annual
Stockholders Meeting immediately following the grant with a pro rata portion of
such automatic grant vesting at the end of each calendar month during such
period and with the final portion of such grant vesting on the date of such
Annual Stockholders Meeting. The option shall not become exercisable for any
additional option shares following the optionee’s cessation of Board service for
any reason.

                           2. Each 10,000 share automatic grant made pursuant to
Section II.A.2 of this Article Three on the date of an Annual Stockholders
Meeting shall become exercisable for 1/12th of the option shares upon the
optionee’s completion of each month of Board service over the twelve (12)-month
period measured from the automatic grant date. The option shall not become
exercisable for any additional option shares following the optionee’s cessation
of Board service for any reason.

              F. Non-Transferability. During the lifetime of the optionee, each
automatic option, together with the limited stock appreciation right pertaining
to such option, shall be exercisable only by the optionee and shall not be
assignable or transferable by the optionee except for a transfer of the option
by will or by the laws of descent and distribution following the optionee’s
death. However, the Plan Administrator shall have the discretion to provide that
an automatic option may, in connection with the optionee’s estate plan, be
assigned in whole or in part during the during optionee’s lifetime either as (i)
as a gift to one or more members of optionee’s immediate family, to a trust in
which optionee and/or one or more such family members hold more than fifty
percent (50%) of the beneficial interest or an entity in which more than fifty
percent (50%) of the voting interests are owned by optionee and/or one or more
such family members, or (ii) pursuant to a domestic relations order. The
assigned portion shall be exercisable only by the person or persons who acquire
a proprietary interest in the option pursuant to such assignment. The terms
applicable to the assigned portion shall be the same as those in effect for this
option immediately prior to such assignment and shall be set forth in such
documents issued to the assignee as the Plan Administrator may deem appropriate.

              G. Cessation of Board Service.

                           1. Should the optionee cease to serve as a Board
member for any reason while holding one or more automatic option grants under
this Article Three, then such optionee shall have the remainder of the ten (10)
year term of each such option in which to exercise each such option for any or
all of the shares of Common Stock for which the option is exercisable at the
time of such cessation of Board service. Each such option shall immediately
terminate and cease to be outstanding, at the time of such cessation of Board
service, with respect to any shares for which the option is not otherwise at
that time exercisable. Upon the expiration of the ten (10)-year option term, the
automatic grant shall terminate and cease to be outstanding for any unexercised
shares for which the option was exercisable at the time of the optionee’s
cessation of Board service. Upon the death of the optionee, whether before or
after cessation of Board service, any option held by optionee at the time of
optionee’s death may be exercised, for any or all of the shares of Common Stock
for which the option was exercisable at the time of cessation of Board service
by the optionee and which have not been theretofore exercised by the optionee,
by the personal representative of the optionee’s estate or by the person or
persons to whom the option is transferred pursuant to the optionee’s will or in
accordance with the laws of descent and distribution. Any such exercise must
occur during the reminder of the ten (10) year term of such option.

                           2. The provisions of this subparagraph G shall be
applicable to all options granted pursuant to Article Three of the Plan which
are outstanding on March 8, 2004 and to all options thereafter granted under
this Article Three.

36

--------------------------------------------------------------------------------



ARTICLE FOUR


MISCELLANEOUS


I. AMENDMENT OF THE PLAN

The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects whatsoever. However, no such amendment or
modification shall, without the consent of the holders, adversely affect rights
and obligations with respect to options at the time outstanding under the Plan.
In addition, certain amendments may require stockholder approval pursuant to
applicable laws or regulations.


II. TAX WITHHOLDING

                           A. The Company’s obligation to deliver shares or cash
upon the exercise of stock options or stock appreciation rights granted under
the Plan shall be subject to the satisfaction of all applicable Federal, State
and local income and employment tax withholding requirements.

                           B. The Plan Administrator may, in its discretion and
upon such terms and conditions as it may deem appropriate provide any or all
holders of outstanding option grants under the Plan (other than the automatic
option grants under Article Three) with the election to have the Company
withhold, from the shares of Common Stock otherwise issuable upon the exercise
of such options, a portion of such shares with an aggregate fair market value
equal to the designated percentage (any multiple of 5% specified by the
optionee) of the Federal, State and local income and employment taxes (the
“Taxes”) incurred in connection with the acquisition of such shares. In lieu of
such direct withholding, one or more optionees may also be granted the right to
deliver shares of Common Stock to the Company in satisfaction of such Taxes. Any
withheld or delivered shares shall be valued at their fair market value on the
applicable determination date for such Taxes.


III. EFFECTIVE DATE AND TERM OF PLAN

                           A. The Plan, as restated and amended in this
document, became effective on the Effective Date set forth in Section I.C of
Article One. Each option issued and outstanding under the Plan immediately prior
to such Effective Date shall continue to be governed solely by the terms and
conditions of the agreement evidencing such grant, and nothing in this
restatement of the Plan shall be deemed to affect or otherwise modify the rights
or obligations of the holders of such options with respect to their acquisition
of shares of Common Stock thereunder. The Plan Administrator shall, however,
have full power and authority, under such circumstances as the Plan
Administrator may deem appropriate, to extend one or more features of this
restatement to any options outstanding on the Effective Date.

                           B. The sale and remittance procedure authorized for
the exercise of outstanding options under the Plan shall be available for all
options granted under this Plan on or after November 22, 1991 (the date of
initial adoption of the Plan) and for all non-statutory options outstanding
under the 1990 Stock Option Plan and incorporated into this Plan. The Plan
Administrator may also allow such procedure to be utilized in connection with
one or more disqualifying dispositions of Incentive Option shares effected after
November 22, 1991, whether such Incentive Options were granted under this Plan
or the 1990 Stock Option Plan.

                           C. Unless sooner terminated in accordance with
Section III of Article Two, the Plan shall terminate upon the earlier of (i)
March 6, 2010 or (ii) the date on which all shares available for issuance under
the Plan shall have been issued or cancelled pursuant to the exercise, surrender
or cash-out of the options granted hereunder. If the date of termination is
determined under clause (i) above, then any options outstanding on such date
shall continue to have force and effect in accordance with the provisions of the
agreements evidencing those options.

                           D. Options may be granted under the Plan to purchase
shares of Common Stock in excess of the number of shares at the time available
for issuance, provided each granted option is not to become exercisable, in
whole or in part, at any time prior to stockholder approval of an amendment
authorizing a sufficient increase in the number of shares issuable under the
Plan.


IV. USE OF PROCEEDS

                           Any cash proceeds received by the Company from the
sale of shares pursuant to options granted under the Plan shall be used for
general corporate purposes.

37

--------------------------------------------------------------------------------



V. REGULATORY APPROVALS

                           The implementation of the Plan, the granting of any
option hereunder, and the issuance of stock upon the exercise or surrender of
any such option shall be subject to the procurement by the Company of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the options granted under it and the stock issued pursuant to it.


VI. NO EMPLOYMENT/SERVICE RIGHTS

                           Neither the action of the Company in establishing or
restating the Plan, nor any action taken by the Plan Administrator hereunder,
nor any provision of the Plan shall be construed so as to grant any individual
the right to remain in the employ or service of the Company (or any parent or
subsidiary corporation) for any period of specific duration, and the Company (or
any parent or subsidiary corporation retaining the services of such individual)
may terminate such individual’s employment or service at any time and for any
reason, with or without cause.


VII. MISCELLANEOUS PROVISIONS

                           A. Except to the extent otherwise expressly provided
in the Plan, the right to acquire Common Stock or other assets under the Plan
may not be assigned, encumbered or otherwise transferred by any optionee.

                           B. The provisions of the Plan relating to the
exercise of options and the vesting of shares shall be governed by the laws of
the State of Alabama without resort to that state’s conflict-of-laws provisions,
as such laws are applied to contracts entered into and performed in such State.

38

--------------------------------------------------------------------------------